By Dlnkelsplel, J.
The Issues presented in this cause are whether or not the defendant oompany under its polioy of lnsuranoe oan he held liable to the widow of the insured for the amount of the polioy.
Plaintiff alleges that heS husband, the late John A. Bas3, took out with said defendant oompany a polioy of lnsuranoe for §370.00, whioh polioy was made payable to the wife of said insured, and that proof of death was made and filed with the oompany by her; that the Insured died in the City of New Orleans on Ootober 11, 1917, and the oompany has declined payment.
The answer of the defendant oompany sets up, admitting the facts thus far stated by plaintiff, and'averring further that the policy in question was made payable to the executor or administrator of the insured, unless payment be made unddr the provisions of the euooaeding paragraph,.and upon surrender of the polioy and the premium receipt book. The clause alluded to in the answer reads:
"The oompany may make any payment or grant any non-forfeiture of privilege provided herein to the assured, husband or wife, or any other relative by blood or connection by marriage of the insured, or to any other person appearing to said oompany to be equitably entitled to the same by reason of having incurred expenses on behalf of the Insured, or for his or her burial; and the produotlon of a receipt signed by either of said persons, or of other proof, •of suoh payment or grant of suoh privilege to either of them, shall be oonolusive evidenae that all olaims under thie polioy have been satiffled."
*437The oomp^ny defendant, further avert that they paid to one Fannie Base, upon proper proof of the death of John A. Bass, she furnishing to the company satisfactory proof, together with the premium reoeipt book, being the amount stipulated id said sohedule and under the provisions of the polioy quoted and the conditions therein contained plaintiff was not entitled to avails of said polioy, she not having bean the executrix or administratrix of the insured, and having no right to stand in judgment in this cause.
An examination of the polioy and the stipulations and agreements therein oontained, which are binding on all parties in interest, convinces us beyond the shadow of a doubt that the payment made by the defendant company to the party in question was justified under the terms of the policy.
It has been frequently decided that industrial life insurance polioies,where payments were made, as in this case, weekly, and where no other provisions provided for in the policy whioh is a law of the parties in interest, the defendant company had the right to pay to the parties whom they deemed better entitled to such payment. This has been demonstrated by numerous decisions. In the case of Abraham Lewis vs. Metropolitan Life Insurance Co., 178 Mass. Rep. 52: "Where the party in question was the son of the deceased, had paid all the premiums on the polioy, but the polioy without naming anyone as to the person to whom the payment-was to be made, but under the olause authorized the oompany to pay this sum 'to any relative by blood or connection-by marriage of the insured, or to any other person appearing to said company to be equitably entitled to the same by reasons of having incurred expenses on behalf of the insured, or for his or her burial! might perhaps have been the discharge of the oontraot." Metropolitan Insurance Co. vs. *438Schaffer, 21 Broon, 72: "But that ..claus a does not entitle one to whom such a payment might have been made, but who ie not named as the beneficiary of the policy, or otherwiee designated ae the person vrho ie to receive the sum to be paid, to enforce payment of the aum due under it. Such a auit can be maintained only by the exeuutor or administrator of the insured, with whom the contract was made." McCarthy vs. Metropolitan Insurance Co. 162 Mass. 254: "neither does the fact testified to by the plaintiff, that he 'paid the premiums between the time of the issuance of the policy and the death', give the plaintiff a right to sue for the amount to be paid." Swan vs. Snow, 11 Allen, 324-326; Millard vs. Drayton, 177 Mass. 533.
And t'i the same effect we find decisions to be in Metropolitan Life Insurance Co. vs. Nelson, 170 Ky. 674. ill. E. a. 461-463; Bradley vs. Prudential Insurance Co. .m. 333; Thomas vs. Prudential Insurance Co. 148 Penn. 304 a. the case of Bradley vs. Prudential Insurance Co. of America, 77 N. E. R. 984, the same doctrine is announced.
For the reasons herein assigned, it is ordered, adjudged unu ueoreed that the Judgment of the lower court be and the . .e is her iby affirmed.
Judgment affirmed.